DETAILED ACTION
Status of the Application
Claims 21-48 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 06/08/2022; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

The present application is being examined under the pre-AIA  first to invent provisions

This action is a Non-Final Action on the merits in response to the application filed on 08/04/2021.
Claims 21-48 remain pending in this application.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 24-28, 31, 32, 34-40, 43, 45, 47, and 48 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20050132420, Howard , et al. to hereinafter Howard in view of over United States Patent US 6625464, Bandy, et al. to hereinafter Bandy in view of over United States Patent Publication US 20130156173, Gilbert, et al. 

Referring to Claim 21, Howard teaches a system for providing interactive, the system comprising a speech engine configured to:
recognize a speech input and to control the user interface to present an interactive element (
Howard: Sec. 0036, 0039, 0052, 0046 teaches the interactive interaction with television programing that includes the speech-to-texts process, wherein the user’s speech is received, processed, and transmitted to be displayed on the screen for group members to read. Lastly, these tools and process will be applied to the interactive application with advertisement), 
access at least one data store storing a plurality of interactive elements having an associated plurality of data files, individual ones of the associated data files defining a vocabulary and a grammar for user commands associated with a respective interactive element, and process a command received as the speech input, recognized by the speech engine and interpreted with respect to the vocabulary and grammar defined in a respective data file associated with the presented interactive element (
Howard: Sec. 0036, 0039, 0052, 0046 teaches the interactive interaction with television programing that includes the speech-to-texts process, which includes “vocabulary and grammar of speech commands”. Howard: Sec. 0023, 0032, 0050, 0039 teaches stored speech commands and files);
a port for communication with the Internet, the port configured to receive the interactive element, and one of the associated data files into the data store from the Internet, wherein the at least one data store is configured to store a user profile and information regarding an incentive associated with the interactive element being dependent on the user profile (
Howard: Sec. 0013, 0050, 0061 teaches stored profiles of user interactions).

Howard and Bandy both a system for providing interactive content;  user interface configured to present information to and receive information from a user.
Howard does not explicitly teach a system for providing interactive content on a mobile device.
However, Bandy teaches a system for providing interactive content on a mobile device. (
Bandy: column 10, lines 20--35 receiver types could also be utilized such as telephones, televisions, computers or any other electrical device.):
a user interface configured to present information to and receive information from a user (
Bandy: column 5, lines 35-45, column 9, lines 41-58, column 10, lines 37-59 and column 11, lines 40-49; teaches the displaying and interaction with an advertisement through the disclosure of CAPCODE; which is used for the displaying of advertisements, as well as requesting (entering) and receiving information for the validation for the displaying of advertisements such as: weather, news, sports, etc.);

Howard and Bandy are both directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard, which teaches detecting and communicating wirelessly for interactive advertising in view of Bandy, to efficiently apply the analysis of advertising to improve advertisement to include the process for receiving and presenting advertisement messages  (See Bandy at Col. 15-40).

Howard in view of Bandy does not explicitly teach incentive associated with the interactive element being dependent on the user profile.
However, Gilbert teaches incentive associated with the interactive element being dependent on the user profile (
Gilbert: Sec. 0010 teaches user’s profile having incentive for pay).

Howard, Bandy, and Gilbert are all directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11; Gilbert at 0045). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard in view of Bandy, which teaches detecting and communicating wirelessly for interactive advertising in view of Gilbert, to efficiently apply the analysis of advertising to enhancing advertisement to include cost and payments for users  (See Gilbert at 0009, 0010, 0045).

Referring to Claim 22, Howard teaches the system of claim 21 wherein in connection with the speech engine recognizing a speech input as corresponding to a user command of the data file associated with the presented interactive element, the user interface is updated to display content associated with the presented interactive element (
Howard: Sec. 0039, specifically recites, “speech commands, and further benefits from knowledge of typical commands and the smaller set of available commands based on the context of the interactive television content being displayed”, in which the Examiner is interpreting this as teaching command parameter for speech-to text.).

Referring to Claim 24, Howard teaches the system of claim 21 wherein the speech engine monitors the interaction of the user with third party websites and communicates data associated with the user interaction to the at least one data store via the port (
Howard: Sec. 0005, 0051 describes the analyzing user interactions on websites.).

Referring to Claim 25, Howard teaches the system of claim 21, Howard does not explicitly teach  further comprising a message delivery subsystem configured to present a message associated with the interactive element via the user interface to facilitate user interaction with the presented interactive element. 
However, Bandy teaches further comprising a message delivery subsystem configured to present a message associated with the interactive element via the user interface to facilitate user interaction with the presented interactive element (
Bandy: column 9, lines 18-30, column 10, lines 37-59 and column 11, lines 40-49 and column 12, lines 6-33, Claim 15, teaches the displaying and interaction with an advertisement through the disclosure of CAPCODE; which is used for the displaying of advertisements as well as presenting messages used via an interface to facilitate the interaction of an advertisement with a user device.).

Howard and Bandy are both directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard, which teaches detecting and communicating wirelessly for interactive advertising in view of Bandy, to efficiently apply the analysis of advertising to improve advertisement to include the process for receiving and presenting advertisement messages  (See Bandy at Col. 15-40).
	

Referring to Claim 26, Howard teaches the system of claim 21, Howard does not explicitly teach wherein the at least one data store storing the plurality of interactive elements is the memory of a remote distributor computing device enabling the plurality of interactive elements to be modified remote from the at least one speech engine. 
However, Bandy teaches wherein the at least one data store storing the plurality of interactive elements is the memory of a remote distributor computing device enabling the plurality of interactive elements to be modified remote from the at least one speech engine (
Bandy: column 9, lines 41-58, column 10, lines 37-59, column 11, lines 40-49and column 12, lines 20-25; Bandy teaches the use of generating signals for user interactions with an advertisement through inputting the correct code; which will command the user access to the sponsor’s advertisements. Furthermore, this application is based on remote performance as stated in the abstract.).

Howard and Bandy are both directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard, which teaches detecting and communicating wirelessly for interactive advertising in view of Bandy, to efficiently apply the analysis of advertising to improve advertisement to include the process for receiving and presenting advertisement messages  (See Bandy at Col. 15-40).


Referring to Claim 27, Howard teaches the system of claim 21 wherein the user profile is used to predict engagement of the user with the interactive element (
Howard at 0050 specifically recites, “the system of the present invention provides an increased performance in predicting viewer preferences and selections so that when the viewer logs on, the most likely selections for that viewer are presented. This applies to both the television program itself, as well as to the interactive content associated with the television program.”, in which the Examiner is interpreting this as teaching prediction of user engagement.).

Referring to Claim 28, Howard teaches the system of claim 21 wherein the user profile comprises information associated with the user including at least one of a lifestyle characteristic, a behavioral characteristic, a personality trait, demographic information, an interest, and an occupation(
Howard: Sec. 0005, full interactivity is defined as fully customizable screens and options that are integrated with the original television display, with interactive content being updated on the fly based on viewer preferences, demographics, other similar viewer's interactions, and the programming content being viewed.
Howard: Sec. 0033, This interactive content can be customized for each viewer based on his or her preferences, selections during the program, or demographics.
Howard: Sec. 0050, The personal information such as credit card data, home shipping and billing address data, and other data related to the viewer's personal life such as schedule of activities, common goals and interests in television activities, common activities when watching television, and so on, will be stored either on a networked server so that it can be accessible by the viewer when using the system at a location other than the primary location, or can be completely contained in the viewer's interactive TV integrator and/or his remote control. The remote control can also include a smart card type of interface so that viewers' personal data or conditional access data are transportable to other devices such as other remote controls or interactive TV integrator implementations.).

Referring to Claim 31, Howard teaches the system of claim 21 wherein the speech engine is configured to recognize the speech input including a plurality of variables (
Howard at 0039 recites, “The wireless speech transmitter 302 and receiver 304 are used to input viewer speech into the speech recognition processor 306.” And 0052 recites “The technology for implementing the chat can be simple text messaging, instant messaging protocols, or voice over IP. In this embodiment, if viewers are using a remote control with speech capture and recognition, viewers can input their comments into the remote control, and tap the image on their remote touchscreen where they want the comment to be displayed for other viewers 804.”in which these citation teaches the interactive interaction with television programing that includes the speech-to-texts process, which include includes variables so the user’s speech is received, processed, and transmitted to be displayed on the screen).

Referring to Claim 32, Howard teaches the system of claim 25 Howard does not explicitly teach wherein the message delivery subsystem is further configured to present a message associated with the interactive element via the user interface to facilitate user interaction with the presented interactive element. 
However, Bandy teaches wherein the message delivery subsystem is further configured to present a message associated with the interactive element via the user interface to facilitate user interaction with the presented interactive element (
Bandy: column 9, lines 18-30, column 10, lines 37-59 and column 11, lines 40-49 and column 12, lines 6-33, Claim 15;  Bandy teaches the displaying and interaction with an advertisement through the disclosure of CAPCODE; which is used for the displaying of advertisements as well as presenting messages used via an interface to facilitate the interaction of an advertisement with a user device.).

Howard and Bandy are both directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard, which teaches detecting and communicating wirelessly for interactive advertising in view of Bandy, to efficiently apply the analysis of advertising to improve advertisement to include the process for receiving and presenting advertisement messages  (See Bandy at Col. 15-40).

Referring to Claim 34, Howard teaches the system of claim 27, Howard does not explicitly teach wherein the communication port is further configured to communicate data pertaining to interaction of the user with the interactive element to a remote advertising server.
However, Bandy teaches wherein the communication port is further configured to communicate data pertaining to interaction of the user with the interactive element to a remote advertising server (
Bandy: column 9, lines 18-30, column 10, lines 37-59 and column 11, lines 40-49 and column 12, lines 6-33, teaches communicating information regarding the user interaction to a remote advertising server.).

Howard and Bandy are both directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard, which teaches detecting and communicating wirelessly for interactive advertising in view of Bandy, to efficiently apply the analysis of advertising to improve advertisement to include the process for receiving and presenting advertisement messages  (See Bandy at Col. 15-40).

Referring to Claim 35, Howard teaches the system of claim 21 Howard does not explicitly teach wherein the data store storing the plurality of interactive advertisements is the memory of a remote distributor computing device enabling the plurality of interactive elements to be modified remote from the speech engine, the speech engine accessing the interactive element via a network.
However, Bandy teaches wherein the data store storing the plurality of interactive advertisements is the memory of a remote distributor computing device enabling the plurality of interactive elements to be modified remote from the speech engine, the speech engine accessing the interactive element via a network. (
Bandy: column 5, lines 25-45; column 7, lines 65 – column 8, lines 15; column 11, lines 23-39, teaches communicating information regarding the user interaction to a remote advertising server. The use of generating signals for user interactions with an advertisement through inputting the correct code; which will command the user access to the sponsor’s advertisements. Furthermore, this application is based on remote performance as stated in the abstract.).

Howard and Bandy are both directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard, which teaches detecting and communicating wirelessly for interactive advertising in view of Bandy, to efficiently apply the analysis of advertising to improve advertisement to include the process for receiving and presenting advertisement messages  (See Bandy at Col. 15-40).
Claims 36-40, 43, 45, 47 recite limitations that stand rejected via the art citations and rationale applied to claims 21, 24, 34, 27, 28, 32, 48.  
	
Referring to Claim 45, Howard teaches the method of claim 36 Howard does not explicitly teach wherein the interface of the computer program is presented in a first portion of a display screen of the user interface of the user device, while the interactive advertisement is presented in a second portion of the display screen of the user interface of the user device.
However, Bandy teaches wherein the interface of the computer program is presented in a first portion of a display screen of the user interface of the user device, while the interactive advertisement is presented in a second portion of the display screen of the user interface of the user device (
Bandy: column 5, lines 35-45, column 9, lines 41-58, column 10, lines 37-59 and column 11, lines 40-49;
Bandy teaches the displaying and interaction with an advertisement through the disclosure of CAPCODE; which is used for the displaying of advertisements, as well as requesting (entering) and receiving information for the validation for the displaying of advertisements such as: weather, news, sports, etc. 
Additionally, Claim 15 Recites “wherein the data transmitting device also conducts information to a wide area network which is connected to a second data transmitting device; the second data transmitting device receives the information and conducts the information to a radio transmitter; and the second radio transmitter receives the information and transmits the information.” In which Brandy is teaching a first and second portion of displays for presenting user interfaces and interactive advertisement.).

Howard and Bandy are both directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard, which teaches detecting and communicating wirelessly for interactive advertising in view of Bandy, to efficiently apply the analysis of advertising to improve advertisement to include the process for receiving and presenting advertisement messages  (See Bandy at Col. 15-40).

Referring to Claim 47, Howard teaches the method of claim 3, the user interface of the user device using speech (
Howard at 0036 specifically recites, “fully interactive applications to be delivered to the television viewer. For example, viewers may be offered an interactive application from an advertiser which when selected, activates a real time, two-way communications channel between the viewer (or multiple viewers) and the advertiser either directly, or via the transaction management server 109 for purposes of customer response and/or fulfillment.”, in which the Examiner is interpreting this as teaching user interface for speech-to text.).

Howard and Bandy both teach wherein at least a portion of the interactive advertisement.
Howard does not explicitly teach wherein at least a portion of the interactive advertisement is presented.
However, Bandy teaches  wherein at least a portion of the interactive advertisement is presented via the user interface of the user device using speech (See Howard) (
Bandy: column 9, lines 18-30, column 10, lines 37-59 and column 11, lines 40-49 and column 12, lines 6-33, Claim 15;  Bandy teaches the displaying and interaction with an advertisement through the disclosure of CAPCODE; which is used for the displaying of advertisements as well as presenting messages used via an interface to facilitate the interaction of an advertisement with a user device.).

Howard and Bandy are both directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard, which teaches detecting and communicating wirelessly for interactive advertising in view of Bandy, to efficiently apply the analysis of advertising to improve advertisement to include the process for receiving and presenting advertisement messages  (See Bandy at Col. 15-40).
	

Claims 23, 29, 30, 33, 41, 42, 44, and 46 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20050132420, Howard , et al. to hereinafter Howard in view of over United States Patent US 6625464, Bandy, et al. to hereinafter Bandy in view of over United States Patent Publication US 20130156173, Gilbert, et al. to hereinafter Gilbert in view of over United States Patent Publication US 20110029876, Slotznick, et al.

Referring to Claim 23, Howard teaches the system of claim 22, Howard in view of Bandy in view of Gilbert does not explicitly teach wherein updating the user interface to display content associated with the presented interactive element includes activating a URL link for the recognized user command of the data file to receive the content via the port. 
However, Slotznick teaches  wherein updating the user interface to display content associated with the presented interactive element includes activating a URL link for the recognized user command of the data file to receive the content via the port (
Slotznick : Sec. 0042, Slotznick teaches that the text-to-speech has a command window that has an interface for inputting speeches into browsers for the purpose of advertisements, in which the text-to-speech input will output an URL, in a browser window Also, see 0076, 0090 that teaches the browser window being updated with text-to-speech with an URL.).

Howard, Bandy, Gilbert, and Slotznick are all directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11; Gilbert at 0045; Slotznick at 0055). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard in view of Bandy in view of Gilbert, which teaches detecting and communicating wirelessly for interactive advertising in view of Slotznick, to efficiently apply the analysis of advertising to enhancing the displaying of advertisements on a web browser (See Slotznick at 0004, 0009, 0011, 0016).

Referring to Claim 29, Howard teaches the system of claim 21, Howard in view of Bandy in view of Gilbert does not explicitly teach wherein the speech engine is further configured to, upon recognizing the speech input as corresponding to a user command of the interactive element, update the user interface with at least one graphic for the user command included in a commands configuration file.
However, Slotznick teaches  wherein the speech engine is further configured to, upon recognizing the speech input as corresponding to a user command of the interactive element, update the user interface with at least one graphic for the user command included in a commands configuration file (
Slotznick: Sec. 0055, 0056, 0072-0074, teaches that the text-to-speech has a command window that has an interface for inputting speeches into browsers for the purpose of advertisements, in which the text-to-speech input will output an URL, in a browser window, that is being considered to be a graphic. Lastly, Slotznick describes modules for executing steps at 0072-0074 which is similar to the Applicants teaching of a configuration file.).

Howard, Bandy, Gilbert, and Slotznick are all directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11; Gilbert at 0045; Slotznick at 0055). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard in view of Bandy in view of Gilbert, which teaches detecting and communicating wirelessly for interactive advertising in view of Slotznick, to efficiently apply the analysis of advertising to enhancing the displaying of advertisements on a web browser (See Slotznick at 0004, 0009, 0011, 0016).

Referring to Claim 30, Howard teaches the system of claim 21, Howard in view of Bandy in view of Gilbert does not explicitly teach wherein upon recognizing the speech input as corresponding to a user command of the interactive element, activating a URL link associated with the user command included in the commands configuration file.
However, Slotznick teaches  wherein upon recognizing the speech input as corresponding to a user command of the interactive element, activating a URL link associated with the user command included in the commands configuration file (
Slotznick: Sec. 0055, 0056, 0072-0074, teaches that the text-to-speech has a command window that has an interface for inputting speeches into browsers for the purpose of advertisements, in which the text-to-speech input will output an URL, in a browser window Also, see 0076, 0090 that teaches the browser window being updated with text-to-speech with an URL. . Lastly, Slotznick describes modules for executing steps at 0072-0074 which is similar to the Applicants teaching of a configuration file.).

Howard, Bandy, Gilbert, and Slotznick are all directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11; Gilbert at 0045; Slotznick at 0055). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard in view of Bandy in view of Gilbert, which teaches detecting and communicating wirelessly for interactive advertising in view of Slotznick, to efficiently apply the analysis of advertising to enhancing the displaying of advertisements on a web browser (See Slotznick at 0004, 0009, 0011, 0016).


Referring to Claim 33, Howard teaches the system of claim 25, Howard in view of Bandy in view of Gilbert does not explicitly teach wherein presenting the message includes using a text-to-speech engine to read the message to the user. 
However, Slotznick teaches  wherein presenting the message includes using a text-to-speech engine to read the message to the user. (
Slotznick: Sec. 0042, Slotznick teaches that the text-to-speech has a command window that has an interface for inputting speeches into browsers for the purpose of advertisements, in which the text-to-speech input will output an URL, in a browser window Also, see 0076, 0090 that teaches the browser window being updated with text-to-speech with an URL.).

Howard, Bandy, Gilbert, and Slotznick are all directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11; Gilbert at 0045; Slotznick at 0055). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard in view of Bandy in view of Gilbert, which teaches detecting and communicating wirelessly for interactive advertising in view of Slotznick, to efficiently apply the analysis of advertising to enhancing the displaying of advertisements on a web browser (See Slotznick at 0004, 0009, 0011, 0016).

Claims 41, 42, and 44 recite limitations that stand rejected via the art citations and rationale applied to claims 29, 30, and 33.  

Referring to Claim 46, Howard teaches the method of claim 45, Howard in view of Bandy in view of Gilbert does not explicitly teach wherein the first portion of the display screen is a browser window and the second portion of the display screen is a banner window.
However, Slotznick teaches  wherein the first portion of the display screen is a browser window and the second portion of the display screen is a banner window (
Slotznick: Sec. 0055, 0056, 0106, Slotznick teaches a special browser window for the user interface. See 0055, 0056 that teaches the advertisements includes banners.).

Howard, Bandy, Gilbert, and Slotznick are all directed to the analysis of advertising (See Howard at 0003, 0061; Bandy at Col. 2, 9, 11; Gilbert at 0045; Slotznick at 0055). Howard discloses additional examples of wireless communication, such as the internet can be considered (See Howard at 0034). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Howard in view of Bandy in view of Gilbert, which teaches detecting and communicating wirelessly for interactive advertising in view of Slotznick, to efficiently apply the analysis of advertising to enhancing the displaying of advertisements on a web browser (See Slotznick at 0004, 0009, 0011, 0016).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fung, U.S. Pub. 20030023437, (discussing the interactive speech recognition).
Aufricht., U.S. Pub. 20060036493, (discusses interactive advertisement on a mobile device).
Gilbert., W.O. Pub. 2007087523, (discusses interactive advertisement on a mobile device).
Nelson et al., Advertainment or Adcreep Game Players' Attitudes Toward Advertising And Product Placements In Computer Games. Journal of Interactive Advertising, Vol 5 No 1 (Fall 2004), pp. 3‐21. https://www.researchgate.net/profile/Ronald-Yaros/publication/215447458_Advertainment_or_Adcreep_Game_Players%27_Attitudes_toward_Advertising_and_Product_Placements_in_Computer_Games/links/09e4150917b8e339eb000000/Advertainment-or-Adcreep-Game-Players-Attitudes-toward-Advertising-and-Product-Placements-in-Computer-Games.pdf (disclosing interactive advertising within a computer game)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624